DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 7 November 2022 has been entered.  Claims 1-3, 5-7, 10, and 15 remain pending in the application.  Claims 4, 8-9, 11-14, and 16-20 have been canceled, and new claims 21-32 have been added.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Non-Final Office Action dated 25 August 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25 and 27 are rejected as being indefinite because both depend from themselves.  As a result the scopes of each of these claims is unclear. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, 5-6, 10, 15, and 21-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powers et al. (US 2005/0087651).
Regarding claim 1, Powers teaches a firefighting system (par. 3; fig. 1), comprising: 
a bucket (2);
a base plate (36) coupled to the bucket and comprising an opening (fig. 3, 4); 
a valve body (18) disposed inside the bucket (fig. 3) and configured to seal the opening in the base plate (par. 37; fig. 3); 
a sensor (“load cell” and “Other Sensors”, see fig. 11);
an actuator (44) configured to adjust the valve body (par. 37); and 
a constant flow rate control system (63/70) configured to automatically control the actuator to adjust the valve body based on active feedback from the sensor to achieve an instructed flow rate (par. 50; fig. 11).
Regarding claim 3, Powers teaches the firefighting system described regarding claim 1, and further wherein the sensor actively provides a pressure, volume, weight, or a combination thereof applied by material above the base plate (par. 28 - “load cell for measuring weight”) to determine a flow rate of material released from the bucket and whether the flow rate equals the instructed flow rate (par. 50). 
Regarding claim 5, Powers teaches the firefighting system described regarding claim 1, and further wherein the control system is further configured to actively determine a material volume disposed within a bucket of the system (par. 28; clm. 2).  
Regarding claim 6, Powers teaches the firefighting system described regarding claim 1, and further comprising a display (par. 40; fig. 10) configured to display a material volume (par. 28, 40 - “load cell indicator”).
Regarding claim 10, Powers teaches a firefighting system (par. 3; fig. 1), comprising: a base plate (36) comprising an opening to release firefighting material (figs. 3, 4); a valve body (16/18) coupled to the base plate (par. 37; fig. 3); and an actuator (44/55/76) coupled to the valve body and disposed between the base plate and the valve body (fig. 5), the actuator configured to be lifted and lowered to adjust a position of the valve body (par. 37; figs. 9A, 9B).
Regarding claim 15, Powers teaches the firefighting system described regarding claim 10, and further wherein a top end of the actuator is coupled to the valve body (par. 37; fig. 5). 
Regarding claim 21, Powers teaches the firefighting system described regarding claim 1, and wherein the constant flow rate control system is further configured to actively monitor a flow rate of material released from the bucket to determine whether the flow rate equals the instructed flow rate (par. 50).
Regarding claim 22, Powers teaches the firefighting system described regarding claim 1, and wherein the constant flow rate control system is further configured to automatically control the actuator to adjust the valve body to maintain a flow rate of material released from the bucket equal to the instructed flow rate (par. 50).
Regarding claim 23, Powers teaches the firefighting system described regarding claim 5, and wherein the valve body is automatically adjusted to open further as the material volume decreases to maintain the instructed flow rate (par. 50).
Regarding claim 24, Powers teaches the firefighting system described regarding claim 1, and wherein the constant flow rate control system is further configured to determine an opening size of the valve body needed to achieve the instructed flow rate (par. 50).
Regarding claim 25, Powers teaches the firefighting system described regarding claim 1, and wherein the constant flow rate control system is further configured to send a control signal to the actuator to automatically adjust the valve body to form the opening size needed to achieve instructed flow rate (par. 50).
Regarding claim 26, Powers teaches the firefighting system described regarding claim 1, and wherein the valve body is adjusted to a first position needed to achieve the instructed flow rate, and wherein the valve body is adjusted from the first position to a second position needed to achieve the instructed flow rate, the first position and the second position being between a fully closed position and a fully opened position of the valve body (par. 50).
Regarding claim 27, Powers teaches the firefighting system described regarding claim 1, and wherein the valve body is adjusted from the second position to a third position needed to achieve the instructed flow rate, the third position being between the fully closed position and the fully opened position of the valve body (par. 50).
Regarding claim 28, Powers teaches the firefighting system described regarding claim 15, and further wherein the top end of the actuator is disposed on a nose cone (16, see fig. 3, which shows that 16 has an outer conical wall) of the valve body.  
Regarding claim 29, Powers teaches the firefighting system described regarding claim 10, and wherein the actuator is further configured to vertically displace the valve body (par. 37; figs. 9A, 9B).
Regarding claim 30, Powers teaches the firefighting system described regarding claim 10, and wherein the actuator is disposed entirely between the valve body and the base plate (fig. 5).
Regarding claim 31, Powers teaches the firefighting system described regarding claim 10, and further comprising a sensor (“load cell” and “Other Sensors”, see fig. 11) and a constant flow rate control system (63/70) configured to automatically control the actuator to adjust the valve body based on active feedback from the sensor (par. 50; fig. 11).
Regarding claim 32, Powers teaches the firefighting system described regarding claim 27, wherein the sensor actively provides a drop volume of material released from the bucket such that the constant flow rate control system actively monitors the drop volume to determine whether the drop volume equals an instructed drop volume (par. 50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Powers in view of Toeckes et al. (US 2012/0222874).
Regarding claim 2, Powers discloses the firefighting system described regarding claim 1, and further wherein the actuator is disposed between the base plate and the valve body (fig. 5) and the control system comprises “other sensors” in order to configure the control system to automatically control the valve to achieve a desired flow rate (par. 29, 50; fig. 11).  Powers does not disclose that the actuator is configured to actively provide position feedback to the constant flow rate control system as to the position of the valve body.  
Toeckes teaches a firefighting system (par. 1; fig. 1), comprising: a base plate (40) comprising an opening (42); a valve body (90) disposed between the base plate and the top plate (fig. 5); an actuator (102/104/28) configured to vertically displace the valve body (par. 34); and a constant flow rate control system configured to control the actuator to adjust a valve aperture formed between the valve body and the base plate (par. 38); and further wherein the actuator is disposed between the base plate and the valve body (fig. 2) and is configured to provide position feedback as to the position of the valve body (par. 39).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the firefighting system of Powers to further configure the actuator to actively provide position feedback to the constant flow rate control system as to the position of the valve body, as taught by Toeckes, since this would provide the valve position information to the control system for determining the necessary adjustment of the valve to achieve a desired flow rate.  
Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Powers in view of Arvidson et al. (US 6,085,586).
Regarding claim 7, Powers discloses the firefighting system described regarding claim 1, and further comprising a display (par. 40; fig. 10).  Powers does not disclose that the display is configured to display a flow rate of material released by the firefighting system.
Arvidson teaches a firefighting system (col. 2, ln. 59-60; fig. 1) comprising a fluid delivery system (fig. 1)  with a container (10) for a firefighting liquid (col. 2, ln. 62-63) and a display (44) configured to display a flow rate of material released by the firefighting system (col. 3, ln. 48-54).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the firefighting system of Powers to further configure the display to display a flow rate of material released by the firefighting system, as taught by Arvidson, since this would allow the operator of the system to monitor the rate at which the fluid is being discharged so that it can be better controlled for dispersal over a larger area.  
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752